Ladd, J.
The language of the will clearly evinces the testator’s purpose of distributing his property equally among his eight living children upon the death of his wife. In doing this, advancements to James L. and William are not only to be deducted from their respective shares, but in determining the extent of the estate are to be considered a part thereof. Save as modified by the codicil, the will is by it expressly reaffirmed. This modification, ■ after reciting the execution of a note of $232 by Henrietta Cottril to the testator and another of $100 executed by her husband which testator as surety was compelled to pay, directs that the amount of these notes, interest being computed to one year after the appointment of the executor, shall be treated as an asset of the estate due from Mrs. Cottril, “and shall be deducted from above amount as though the amount to be determined in the manner aforesaid had been advanced by me to her, and this shall bo done whether these notes are produced by my executor after my death or not. Should my estate • consist in part of land, it is my will that any interest in my land left shall descend to said Henrietta Cottril subject to- the *636aforesaid deduction except as herein changed.” But for the provisions of the will, much difficulty might be experienced in construing the last sentence quoted. One-eighth of the testator’s real estate had been devised to Mrs. Cottril, and, in speaking of “any interest in my land left,” he must have had reference to its disposition in the will. The manifest design of the codicil was to charge her share of the estate with the amount of the notes as advancements, and' to make sure of this in event her share of the personalty was not enough to cover the amount “any interest in my land left” (to her) was charged therewith. Though not free from doubt, we are satisfied such was the testator’s intention, and the district court rightly so held. — Affirmed.